Gildersleeve, J. (concurring).
I concur in the result reached by Presiding Justice Scott. I think the writing given to Bueb was sufficient authority to meet the requirements of the statute. The partnership of the plaintiffs, and the character of their business, were well known to the defendant. "Under the circumstances, authorization to one member of the firm conferred authority upon the firm to offer the property and earn a commission.
The judgment should be reversed and a new trial granted, with costs to appellants to abide the event.